Citation Nr: 1455979	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  09-05 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for arthritis.

3.  Entitlement to an initial disability rating in excess of 30 percent for service-connected sinusitis prior to January 19, 2012 and a 50 percent rating thereafter. 

4.  Entitlement to an initial disability rating in excess of 10 percent for service-connected gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to September 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied the Veteran's claims for entitlement to service connection for a low back disability, to include degenerative disc disease (DDD) of the lumbar spine, and service connection for arthritis.  However, the RO granted service connection for sinusitis and gastroesophageal reflux disease (GERD) and rated both disabilities at 10 percent effective March 8, 2005.  Subsequently, jurisdiction of these claims was transferred to the RO in Detroit, Michigan. 

During the pendency of the Veteran's appeals, the Detroit RO increased the Veteran's rating for sinusitis on two occasions.  The first increase occurred in January 2009 when the Detroit RO increased the Veteran's initial disability rating for sinusitis to 30 percent.  The second increase occurred in October 2012 when the RO increased the rating to 50 percent, the highest schedular rating, effective January 19, 2012.  However, since these subsequent rating increases do not constitute a full grant of the benefits sought for the period prior to January 19, 2012, the Veteran's claim for an increased disability rating for sinusitis remains in appellate status for this period.  See AB v. Brown, 6 Vet. App. 35, 38- 39 (1993).

In October 2009, the Veteran presented testimony at a hearing conducted at the Detroit RO before a Decision Review Officer (DRO). A transcript of this hearing is in the Veteran's claims folder. 

These claims have been before the Board twice before.  In January 2012, the Board granted service connection for hemorrhoids, but remanded the remaining issues on appeal to obtain additional treatment records identified by the Veteran, and VA examinations to evaluate the etiology of his arthritis and degenerative disc disease, as well as the severity of the Veteran's service-connected GERD and sinusitis.   Upon the return of these claims to the Board, it found that its directives were not substantially complied with and returned these claims to the RO in March 2014 for further development.  Specifically, the Board requested that the RO obtain authorization to obtain the outstanding treatment records previously identified by the Veteran and addendum opinions for the VA examinations requested.  See Stegall v. West, 11 Vet. App. 268 (1998); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In April 2014, the RO requested the Veteran supply authorization for medical records from St. John's Hospital and Mt. Clements General Hospital.  The Veteran did not return authorization for these records.  However, the Veteran has submitted medical records from these healthcare providers, among others, in his most recent submission to VA received in October 2014.  The Veteran waived AOJ consideration of these records.  Accordingly, the Board finds the claim ready for adjudication. 


FINDINGS OF FACT

1.  The Veteran has a current low back disability characterized as degenerative disc disease.

2.  The preponderance of the evidence of record demonstrates that the Veteran's low back disability was not caused by or aggravated by service.  

3.  The Veteran has arthritis of the shoulders bilaterally, but not in the hips or knees, as claimed. 

4.  The preponderance of the evidence of record demonstrates that the Veteran's arthritis of the shoulders was not caused by or aggravated by service.  


5.  The Veteran has sinusitis with facial pain, chronic sneezing and a stuffy nose has stabilized with prescribed medications and has not required repeated surgeries to correct during the appeal period.  The schedular criteria are adequate to evaluate the Veteran's sinusitis. 

6.  The Veteran has GERD with hiatal hernia manifested by heartburn, regurgitation, and reflux. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for arthritis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

3.  The criteria for a rating in excess of 30 percent for service-connected chronic sinusitis prior to January 19, 2012 and a 50 percent rating thereafter have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.97, Diagnostic Code 6512 (2014).

4.  During the appeal period, the criteria for a rating in excess of 10 percent for GERD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist 

As part of its duty to notify, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA's duty to notify has been satisfied through a notice letter from March 2005 that fully addressed all notice elements. This letter informed the Veteran of what evidence was required to substantiate his service connection claims on a direct basis and of the Veteran's and VA's respective duties for obtaining evidence. The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  The increased rating claims on appeal stem from an initial rating from the Veteran's initial claim of service connection.  The Veteran's disagreement pertains to the downstream issue of an increased rating, the RO is not required to provide additional VCAA notice or prejudice from absent VCAA notice. See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007).  In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA met the duty to the assist by obtaining available service treatment records and post-service treatment records.  The Board is aware that a significant portion of the Veteran's service records are missing through no fault of the veteran.  In such circumstances, VA has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule, which has been accomplished in this decision.  Washington v. Nicholson, 19 Vet. App. 362, 369-70   (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In addition, VA has taken all possible steps to locate the potentially missing service records but has been unsuccessful.  The Veteran has been notified of this fact, and no other avenues are available for obtaining these records.  Any further attempts would be futile.

Furthermore, VA made attempts to secure authorization from the Veteran to obtain additional treatment records identified by him upon remand from the Board.  In lieu of sending this authorization, the Veteran submitted these documents to the Board directly with a waiver.  The Board finds that VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002). 

The Veteran was provided VA examinations that are found to be adequate for the purposes of determining service connection and increased ratings as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and an etiological opinion with supporting rationale, when necessary. See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   Any deficiencies in these examinations have been cured by 2014 addendum opinions of record.  The Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist. 
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

The Board notes that the Veteran contests the April 2014 "examination" because he was not present.  The Board remanded the claim in January 2014 for multiple addendum opinions, which were provided in April 2014.  The Board did not need another examination of the Veteran.  One was conducted three months prior.  The Board simply wanted clarification of the examiner's prior opinion statement with review of the claims file, which was not performed and/or noted on the last examination in January 2014.  The addendum opinion relied on the prior examination report prepared in January 2014 and a review of the entire claims file.  The examiner was not required to reexamine the Veteran and would only do so if she deemed such task necessary. 

The Board now turns to the Veteran's service connection claims on appeal. 


II.  Service connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Alternatively, service connection is available on a presumptive basis under a theory of continuity of symptomatology, applicable to certain chronic diseases, to include arthritis.  38 C.F.R. § 3.303(b).   See 38 C.F.R. §§ 3.303(b), 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis will be presumed to have been incurred in service if it manifests to 10 percent within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

A.  Low Back Disability - Degenerative Disc Disease

The Veteran has a current low back disability dating back to September 2004.  A nuclear scan of the Veteran's back revealed moderate degenerative changes in the L4 and L5 vertebra.  These degenerative changes have caused the Veteran significant low back pain.  A January 2012 VA examiner diagnosed the Veteran with degenerative disc disease of the lumbar spine.  

The Veteran asserts that this low back disability is related to service, and occurred in 1982 when playing tug of war.  

The Veteran's assertions of a low back injury during service are supported by the service treatment records.   In September 1982, the Veteran attended a sick call visit after having low back pain for three days after practicing tug of war.  Physical examination revealed that the Veteran had full range of motion in his lumbar spine but with spasm of the right paraspinous muscles.  Strength in his back was within normal limits.  He was placed on work restriction including participation in squadron drills and running.  

Prior to this incident, the Veteran had no history of back pain, as seen in the December 1981 preliminary physical review report and a January 1982 enlistment examination, both indicating that the Veteran had no history of back pain and/or arthritis.   However, after the September 1982 examination, subsequent physicals performed in January 1986, April, 1987, May 1988, May 1989, and August 1991 did not identify any musculoskeletal issues, and the Veteran did not complain or report treatment for his low back.  The Veteran also had an opportunity to mention any claimed issues involving his back on a dental health questionnaire in May 1989 and March 2001.  However, the Veteran did not indicate any issues with his back or any symptoms that could be associated with arthritis.  

Post-service, the first reports of back pain are seen in December 2003.  The Veteran went to Mount Clemens General Hospital with complaints of musculoskeletal pain on the left side.  Although this is just shy of a year after separation, this report comes more than 20 years since the claimed in-service incident.  Additionally, the nature of the condition reported by the Veteran during this visit was different than that complained of during service.  The pain affected the opposite side than was injured in service, and there was no spasm associated with the pain as seen during service.  

Notwithstanding inconsistencies found in the record, VA scheduled the Veteran for an examination of his back in February 2006.  The examiner opined that the Veteran's current low back pain is less likely related to the one episode of back pain that he had in September 1982.  The rationale provided was that the Veteran was only seen once in service for the back pain, and that the results of his low back examination currently are out of proportion to an magnetic resonance imaging (MRI) scan taken on June 2005.  The MRI scan of the Veteran's lumbar spine revealed only mild disc desiccation at the L2-L3, and L3-L4, mild spinal canal stenosis and mild disc desiccation at the L4-L5.  

Additional examinations of the Veteran's lumbar spine were performed in January 2012 with an addendum opinion provided in January 2014.  Both examination opinions echoed that of the February 2006 examiner, who found a negative nexus.  The January 2012 examiner found the claimed condition (low back disability) was less likely than not (less than 50 percent probability) incurred in or caused by the Veteran's claimed in-service event or illness.  The rationale provided was that the Veteran has a clearly well-documented lumbar spine condition, degenerative disc disease.  However, he says the definition of the degenerative disc disease is a term used to describe the normal changes in the spinal discs as one ages.  Although the Veteran's reason for not seeking heath care for his back due to fear of losing his position in service is understood, the Veteran sought care for other issues throughout service.  The examiner had difficulty understanding why the Veteran did not seek out health care for his back once he left air traffic control if it was truly chronically painful as asserted.  The examiner also noted that there was no indication that the 1982 injury was any more than a transient strain requiring no further treatment than temporary profiling.  The examiner opined that the Veteran likely developed the condition within the last 20 years since leaving service.  

Another addendum opinion was provided in April 2014 related to the back disability.  The examiner stood by the initial assessment. The examiner opined that the Veteran's low back disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner opined that the review of the Veteran's service treatment records and post-military clinical records did not provide sufficient clinical evidence to change the initial opinion.  The examiner noted that the Veteran's contentions of back pain since the military were taken into account; however, the examiner could not support the nature of the injury that occurred during service causing residual degenerative disc disease in the lumbar spine.  The examiner opined that the changes in the spine were due to aging in the absence of more significant trauma to the spine.  

The Board juxtaposed these negative nexus opinions against the sole contrary opinion of record made in 2009 by one of the Veteran's treating physicians Capt. G. A. P. In January 2009, the doctor opined that the problems the Veteran had in active duty, the September 1982 tug of war incident, "seems to be a carry over the same problem today."  Even though the doctor has treated the Veteran since 2004, the Board gives this assessment little probative weight.  The doctor says he sees a correlation between the two events, but fails to give a rationale for such correlation.  Much of his assessment is spent talking about the Veteran's treatment regimen rather actual reasons for his statement.  The Board examined the doctor's treatment records to find a reason for this statement, but only found evidence of consistent treatment for a back disability post-service, and not any demonstrated etiology for such a condition.   

In weighing the opinions of the VA examiners against the sole opinion from the Veteran's private treating physician, the Board finds the VA examiner opinions are more probative as providing detailed rationales for their opinions against nexus as against the opinion that is conclusory and without evidentiary support from the Veteran's medical record.  In addition, to the extent that the Veteran has provided his opinion in this case, the Board finds that the opinions provided by medical professionals are more probative than the Veteran's lay assertions.  The medical professionals have experience, education, and training that the Veteran is not shown to have.

In reaching the determination, the Board considered the doctrine of reasonable doubt but finds it inapplicable because the preponderance of the evidence is against the Veteran's claim.  The Board next turns to the Veteran's service connection claim for arthritis.  

B.  Arthritis

The Veteran has claimed that he has arthritis present in several joints throughout his body including the shoulders and hips.  The April 2014 VA examination noted degenerative joint disease of the shoulder bilaterally diagnosed in 2012.  Degenerative changes of the left shoulder joint began at least in February 2004 with an MRI scan showing degenerative changes in the AC joint.  

The Veteran also claims that he has arthritis of the hips and knees that should be service connected.  However, no arthritis has been seen on diagnostic scans.  See January 2012 C&P Exam.  Accordingly, the Board focused its evaluation on the body area where arthritis is present, the shoulders.  

In service, the Veteran has two documented incidents that involve injury to the shoulders, and specifically the left shoulder.  In May 1988 and 1992, the Veteran fell on his left shoulder.  X-rays were taken after each incident, but proved negative for fracture.  Notwithstanding issues claimed by the Veteran, he continued work as an air traffic controller until 1995 before he transitioned to a recruiter position.  The position as an air traffic controller required use of the Veteran's arms and shoulders to direct incoming aircraft. 

January 2012 VA examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness because there was no evidence of chronicity of shoulder condition related to the injury.  The Veteran did not seek treatment for his shoulder once he left his demanding position as an air traffic controller.   An addendum opinion was obtained upon remand to clarify deficiencies found in the January 2012 examination report. 

In April 2014, the examiner, who also prepared the 2012 examination report, stood by her prior opinion.   She again opined that the shoulder disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner opined that x-rays taken at the time of the 1992 fall were negative for arthritis or any trauma.  Furthermore, there was no evidence of continued problems with his shoulder.  The examiner finds the degenerative changes seen in the Veteran's shoulder are due to aging and not to an injury greater than 20 years ago. Additionally, a review of clinical records from 2001 to 2003 that showed no evidence of a residual shoulder condition.  The examiner could find no evidence to support that the veteran's shoulder arthritis manifested itself during his military duty or within one year post military separation. 

Without any contrary medical opinions, the Board is left with a competent medical opinion of negative nexus between the current disability and the claimed in-service injury.  To the extent that the Veteran contends that he has arthritis due to service, the Board finds that the reasoned conclusions provided by medical professionals are more probative than the Veteran's lay assertions.  The medical providers have knowledge, experience, and training that the Veteran is not shown to have.  Therefore, more probative weight is afforded to their opinions.  On this basis, the Board finds the preponderance of the evidence is against the claim. 

The Board next evaluates the Veteran's increased rating claims.  

III.  Increased Rating 

Disability ratings are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).




A.  Sinusitis 

The Veteran contends that he is entitled to a 50 percent rating for his service-connected sinusitis prior to January 19, 2012 and a rating in excess of 50 percent thereafter.   Sinusitis is rated under Diagnostic Code 6514.  38 C.F.R. § 4.97, Diagnostic Code 6514.  A 30 percent rating is assigned where there are 3 or more incapacitating episodes of sinusitis per year requiring prolonged (lasting 4 to 6 weeks) antibiotic treatment, or more than 6 non-incapacitating episodes of sinusitis per year characterized by headaches, pain, and purulent discharge or crusting.  Id.  The next and highest schedular rating of 50 percent is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  Id.  

No medical treatment related to the Veteran's sinuses is seen leading up to the February 2006 VA examination.  Accordingly, the only person noting chronic sinusitis during this period is the Veteran in his lay statements.   During the examination, the Veteran described his symptoms during service including severe facial pain, headaches triggered by light and occasional nausea.  However, after a septoplasty and various other sinus procedures including an antrostomy and an outfracturing of the inferior turbinates of his nose, the last of which took place in 1998, the severity of the Veteran's symptoms reduced and stabilized.   The Veteran noted that he only has facial pain every few weeks, that he sneezes frequently, and his nose is always stuffy.  

Objective examination revealed some evidence of sinusitis with membranes of the nose injected and with very boggy turbinates and that his sinuses transilluminate poorly.  The examiner opined that the Veteran had chronic rhinitis and probably had sinusitis.  In addition to the symptoms noted by the Veteran, there needs to be a history of purulent discharge or crusting after repeated surgeries to rise to the 50 percent level.  The last procedure for his sinuses was in 1998, well before the Veteran's claim for service connection.  

After the February 2006 examination, the record is silent for any treatment related to the Veteran's chronic sinusitis until January 2012, when the Veteran underwent another VA examination.  The examiner noted that the Veteran had near constant headaches, pain and tenderness of the affected sinus.  This was used as the basis of increasing the Veteran's rating to 50 percent as of January 19, 2012.

Given this, the evidence supports only a 30 percent rating prior to January 19, 2012.  During that time period, there is no evidence of radical surgery with chronic osteomyelitis.  In addition, there is no lay or medical evidence of near constant sinusitis or purulent discharge or crusting after repeated surgeries.  As such, none of the criteria necessary for a 50 percent rating under the applicable criteria are met, and the manifestations do not more nearly approximate these criteria.  

Furthermore, with regard to whether a rating in excess of 50 percent is warranted after January 19, 2012, the Board again notes that this is the maximum schedular rating available under these rating criteria.  No other rating criteria are potentially applicable to the Veteran's sinusitis.  The potential application of an extraschedular rating for sinusitis will be discussed below.

The Board next evaluates the Veteran's increased rating claim for GERD.

B.  GERD

The Veteran asserts that he is entitled to an initial disability rating in excess of 10 percent for his service connected GERD.  The Veteran's GERD was rated under Diagnostic Code 7346 for hiatal hernia.  38 C.F.R. § 4.114, Diagnostic Code 7346.  A 10 percent rating is warranted for disability manifested by two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is contemplated for persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heartburn), and regurgitation, accompanied by substernal or arm or shoulder pain, causing considerable impairment of health.  The maximum 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Despite the Veteran's contentions, the evidence for record including the Veteran's self-report of symptoms does not support a higher 30 or 60 percent rating.  

Since the diagnosis of GERD, which precedes his claim of service connection, the Veteran has been prescribed Nexium, taken daily, to manage his symptoms with significant results.  The Veteran reports his condition has stabilized since taking this medication.  Even during periods where the symptoms are able to "breakthrough" he can resolve the symptoms by taking over-the-counter Rolaids.  

Since the Veteran had no medical treatment for GERD surrounding the date of his claim, VA scheduled the Veteran for a compensation and pension (C&P) examination in February 2006 to evaluate the present severity of this condition.  The Veteran reported that his symptoms were stable with Nexium, but without it, the symptoms would bother him the entire day.  Although the Veteran reports having heartburn, nausea and vomiting, he was unable to recall the frequency of these conditions or when they last occurred.  

In January 2012, the Veteran underwent another C&P examination.  The Veteran reporting having pyrosis (heartburn), reflux, and regurgitation, and no episodes of persistent or even infrequent episodes of epigastric distress, which would be consistent with the higher 30 percent rating.  As reported in earlier examinations, Nexium, as prescribed by his physician, made the symptoms more tolerable.  In looking at residual effects of his GERD, the Veteran appears to have none presently without any reports of weight loss, nausea, vomiting, hematemesis, or melena, which would be consistent with the maximum schedular 60 percent rating. 

The examiner in April 2014 provided an addendum opinion to the January 2012 report, and repeated her findings that the Veteran's GERD's symptoms were tolerable with medication compliance and saw no impact on the Veteran's daily activities or employment as long as he took his medication. 

The Board understands the Veteran's desire for a higher rating, but we are bound by regulation to assign ratings based on the evidence. The symptoms as reported and observed in the record do not support increasing the evaluation to a rating higher than 10 percent, which compensates the Veteran for having at least two of the symptoms found at the 30 percent rating.  The Veteran has a history of heart burn and regurgitation, but no other symptoms which would warrant a higher rating. 

For the foregoing reasons, the Board finds that the Veteran's service-connected GERD does not warrant a rating in excess of 10 percent.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assigning any higher rating than those assigned for the Veteran's claim on appeal, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Board reviewed the regulations for other applicable diagnostic codes, but found no other correlated to the Veteran' symptoms as the present diagnostic code.  

D.  Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, however, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 
When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id. 

Turning to the first step of the extraschedular analysis, the Board does not find any symptoms or functional impairment that is not already encompassed by the currently assigned ratings. The Veteran reports symptoms including heartburn and regurgitation pertaining to GERD, and headaches, and a runny nose associated with sinusitis, symptoms which are contemplated by the present ratings. Accordingly, referral for consideration of an extraschedular rating is not warranted in either increased rating claim.

Furthermore, the Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to the ratings associated with GERD and sinusitis, which is reflected by the assigned ratings. As explained above in denying higher ratings, the Board considered the criteria for higher schedular ratings, but it upheld the ratings assigned because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, including the issues on appeal.  Accordingly, referral for extraschedular consideration is not warranted under the circumstances of this case. Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).


ORDER

Service connection for a low back disability is denied.

Service connection for a shoulder disability is denied.

Entitlement to an initial disability rating in excess of 30 percent for service-connected sinusitis prior to January 19, 2012 and a 50 percent thereafter is denied. 

Entitlement to an initial disability rating in excess of 10 percent for service-connected gastroesophageal reflux disease (GERD) is denied. 



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


